DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are directed to a specific implementation of how the kernel mode process and a user mode process communicates. The claim requires there to be a shared memory between the two processes and that the user only has read-only access, while the kernel has read-write access. The communications between the two process is done via an offset-based linked list, the kernel adds the messages as nodes to the offset-based linked list, then the user reads the messages in the order provided in the linked list, and signals that the messages have been consumed via an input output control system call or event object.
	Prior art SHU et al. (US 2021/0011652) discloses a shared message pool within the DRAM/persistent memory to realize communication between the kernel and the user, the kernel operates in kernel mode which has read-write access and the user mode is mapped to the persistent memory using “mmap” in a read-only mode. The communication between the kernel and the user is done by placing the request into the shared message pool which is divided into multiple small message areas which are each used independently by one process and is not shared with the other processes.

Prior art Arndt (US 2014/0325163) discloses the use of message queue, and virtual memory buffer to transfer data between users via the kernel.
Differing from the prior art the current claims requires the messaging between the kernel and the user to be done via a offset-based linked list in a shared memory where the user only has read-only access. The messages are passed by the kernel add nodes to the linked list and the user reads the messages and a signal to the kernel is sent to indicate that the messages have consumed. The prior art alone or in combination does not suggest the use of an offset-based linked list in a shared memory for communications between the kernel and user processes as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136